Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1994, which, upon reconsideration, adhered to its prior decisions ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment to follow her spouse to another locality.
The Board granted claimant’s application for reopening and reconsideration for the purpose of determining whether there had been compliance with the procedural requirements set forth in the consent judgment in Municipal Labor Comm, v Sitkin (79 Civ 5899, 1983 WL 44294). The Board concluded that there was no substantial violation of the provisions of appendix F contained in the consent judgment and refused to consider the merits of claimant’s case. As is evident from her brief, claimant seeks to use the instant appeal for the sole purpose of arguing the merits of her case. Inasmuch as the Board’s inquiry was limited and we agree with its conclusion that there were no procedural violations, we likewise decline to consider the merits of claimant’s case. Accordingly, the Board’s decision must be affirmed.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.